Citation Nr: 1131767	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  08-18 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for sarcoidosis.

2.  Entitlement to service connection for a pulmonary disorder, including asbestosis, mesothelioma, sarcoidosis, and chronic obstructive pulmonary disease, to include as secondary to asbestos exposure during service.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from July 1951 to July 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for asbestosis due to asbestos exposure during service.  The Veteran timely appealed that issue.

The Veteran testified in a videoconference hearing before the undersigned Acting Veterans Law Judge in September 2009 from Columbia, South Carolina; a transcript of that hearing is associated with the claims file.

The Board notes that the Veteran was initially denied service connection for sarcoidosis in a November 2005 rating decision.  In April 2007, the Veteran filed a claim for asbestosis secondary to asbestos exposure during service.  In light of these facts, the Board has construed the Veteran's April 2007 claim for asbestosis to include a claim to reopen service connection for sarcoidosis and it has recharacterized the claims accordingly, as noted on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board considers the claim of entitlement to service connection for sarcoidosis to be reopened, and that issue, as well as the other pulmonary disorder diagnoses, is addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A November 2005 rating decision, which denied service connection for sarcoidosis, is final.  

2.  The evidence received since the last final decision in November 2005 is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim of service connection for sarcoidosis, and raises a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of entitlement to service connection for sarcoidosis is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

As the instant decision reopens the claim of service connection for sarcoidosis, and remands for additional development, no further discussion of VCAA compliance of that issue is required at this time.  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2010).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2010).

In order to prevail on the issue of service connection there must be competent evidence of a current disability; competent evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Regarding claims to reopen, a decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  However, new evidence can be sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Veteran initially filed a claim of service connection for sarcoidosis in January 2005.  A November 2005 rating decision denied service connection for sarcoidosis because, while the Veteran had a history of a diagnosis of sarcoidosis, such disease was not shown to be related to the Veteran's military service.  The Veteran was notified of that denial in a November 2005 letter.  The Veteran submitted a claim for a non-service connected pension and additional evidence in support of that claim in August 2006, and then ultimately submitted a claim for asbestosis secondary to asbestos exposure in service in an April 2007 correspondence.

The Veteran did not file a notice of disagreement within one year of the November 2005 denial of sarcoidosis; the Board notes that the August 2006 claim was for a non-service connected pension and that the evidence he submitted at that time was in support of that claim.  Moreover, the Board notes that all correspondence and evidence received within one year of the November 2005 notice letter does not express any disagreement or desire to appeal the November 2005 rating decision.  See 38 C.F.R. § 20.201 (2010).  

Since no notice of disagreement was received within one year of the November 2005 rating decision, it became final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).  Therefore, new and material evidence is required to reopen the claim, regardless of how the RO characterized the issue.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156; Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

In the November 2005 rating decision, the RO denied service connection for sarcoidosis because the evidence received did not support a finding that sarcoidosis was related to his period of military service.  Thus, the evidence received since November 2005 should directly relate to that fact.  

The Veteran has raised a new theory of entitlement for his claimed respiratory condition during the appeal period, specifically being the exposure to asbestos as a result of his service aboard the USS Tortuga during his military service.  He indicated that he welded, as well as slept in, a room which was insulated with asbestos for approximately three years during military service.  

In April 2007, the Veteran submitted a medical opinion from his private physician, Dr. D.M., which, in pertinent part, stated that the Veteran had "asbestosis symptoms, similar to those of sarcoidosis. . . . [and, that] it is at least as likely as not, his asbestosis is related to his exposure to asbestos fibers aboard [the USS Tortuga] during the Korean War, 1951 to 1954."  

Several other medical documents in the record conflict on the question of whether the Veteran's current symptomatology is caused by a continuation of his sarcoidosis or whether such is asbestosis as a result of asbestos exposure in service.

While the Board notes that the private physician's opinion ultimately labeled the Veteran's condition as "asbestosis," he noted that the symptomatology associated with the Veteran's condition was similar to the symptomatology associated with sarcoidosis.  Regardless of what the private physician's diagnosis is, the pulmonary condition he was referencing-whether sarcoidosis or asbestosis-was related to asbestos exposure during military service.  

Additionally, the Board notes that the Veteran's lay evidence following the November 2005 rating decision raises the possibility of an association to asbestos exposure during service.  Such an association was not contemplated in the November 2005 rating decision, which only contemplated the Veteran's exposure to herbicides during military service.  

In light of the new lay evidence, as well as other evidence, particularly the April 2007 private opinion relating the Veteran's respiratory disorder-which involved symptomatology similar to sarcoidosis-constitutes new and material evidence, as the additional evidence relates directly to whether the Veteran's sarcoidosis is related to military service.  

Moreover, such evidence is not duplicative of that previously of record.  Finally, this evidence raises a reasonable possibility of substantiating the Veteran's respiratory claim.  As such, the requirements under 38 C.F.R. § 3.156(a) have been met and the claim is reopened.  In reaching this determination, the benefit of the doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

New and material evidence having been received, the claim of service connection for sarcoidosis is reopened.


REMAND

The Veteran has been diagnosed with sarcoidosis.  Additionally, the May 2011 letter from Dr. D.M. reveals that the Veteran's sarcoidosis was diagnosed after a biopsy of a neck lesion.  The Veteran's service treatment records demonstrate several instances of infected tonsils which were enlarged, hypertropical, and red during service.  Moreover, the Veteran has asserted that he was exposed to asbestos during service.  Thus, the Board finds that a reasonable possibility of a relationship to service exists and, on remand, a VA examination should be afforded to the Veteran in order to determine the etiology of his sarcoidosis and whether such etiology is grounded in service.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet App. 79, 81 (2006); see also Duenas v. Principi, 18 Vet. App. 512 (2004).

The Veteran also has essentially claimed that he is diagnosed with asbestosis, mesothelioma and other asbestos-related pulmonary disorders.  The Board, as noted above, is remanding the Veteran's sarcoidosis claim for a new VA examination and an opinion as to its relationship to service.  Any such opinion potentially would impact the Veteran's diagnosis for other pulmonary disorders, including his claimed asbestosis and mesothelioma.  Under the circumstances, a decision by the Board on the Veteran's claim for other pulmonary disorders, such as asbestosis and mesothelioma, would be premature in this case, as such claims are inextricably intertwined with the Veteran's remanded sarcoidosis claim.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)
1.  Obtain any relevant VA treatment records from the Charleston, South Carolina, VA Medical Center, and any other VA medical facility that may have treated the Veteran, since June 2009 and associate those documents with the claims file.

2.  Following the completion of the above to the extent possible, schedule the Veteran for a VA pulmonary examination with a pulmonologist or a pulmonary specialist, to include the prior May 2011 VA examiner, to determine whether the Veteran's claimed pulmonary disorder is related to service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.  

Following review of the claims file and examination of the Veteran, the examiner should identify all pulmonary disorders found, to include sarcoidosis, asbestosis, mesothelioma, chronic obstructive pulmonary disease, pulmonary fibrosis, and interstitial pneumonitis.  

The examiner should then opine as to the following:

(a) Discuss the pulmonary diagnoses, particularly as to whether the Veteran has asbestosis or mesothelioma, or whether such symptomatology is attributable to some other pulmonary disorder, such as chronic obstructive pulmonary disease or sarcoidosis.  

The examiner should discuss in detail the May 2011 VA examination report, the May 2010 private treatment reports from Dr. M.R., the May 2011 letter from the Veteran's private physician Dr. D.M., and the January 2010 letter from Dr. H.A.B.

(b) Address whether the Veteran's sarcoidosis more likely, less likely or at least as likely as not (50 percent or greater probability) arose as a result of service, to include asbestos exposure aboard the USS Tortuga.  The examiner should also discuss the Veteran's enlarged, hypertropical and red tonsils during service and opine as to whether such represented a manifestation of sarcoidosis during military service.

(c) Address whether any other diagnosed pulmonary disorder, to include chronic obstructive pulmonary disease, asbestosis or mesothelioma, more likely, less likely or at least as likely as not (50 percent or greater probability) arose as a result of service, to include asbestos exposure aboard the USS Tortuga.  

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Following the above development, the RO/AMC should review the claims file and readjudicate the claim of entitlement to service connection for a pulmonary disorder, including sarcoidosis, asbestosis, mesothelioma, and chronic obstructive pulmonary disease, to include as secondary to asbestos exposure in service.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


